Case 1:08-cv-00827-LMB-JFA Document 1180 Filed 03/19/19 Page 1 of 3 PageID# 29627



                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
  __________________________________________
                                             )
  SUHAIL NAJIM ABDULLAH AL SHIMARI,          )
  et al.,                                    )
                                             )
                    Plaintiffs,              )
                                             )
                    v.                       ) No.  1:08-cv-0827 LMB-JFA
                                             )
  CACI PREMIER TECHNOLOGY, INC.,            )
                                             )
                    Defendant,               )
                                             ) PUBLIC VERSION
                                             )
  CACI PREMIER TECHNOLOGY, INC.,            )
                                             )
                    Third-Party Plaintiff,   )
                                             )
                    v.                       )
                                             )
  UNITED STATES OF AMERICA, and             )
  JOHN DOES 1-60,                            )
                    Third-Party Defendants.  )
                                             )

                SUPPLEMENTAL DECLARATION OF JOHN F. O’CONNOR

         I, John F. O’Connor, hereby declare as follows:

         1.      I am a partner with the law firm of Steptoe & Johnson LLP, and am one of the

  counsel of record in this case for CACI Premier Technology, Inc. (“CACI PT”). I have personal

  knowledge of the facts stated herein.

         2.      Attached to this Declaration are true copies of the following exhibits:

              Exhibit                                 Description

                16        Plaintiff Salah Hasan Nsaif Jasim Al-Ejaili’s Responses to
                          Defendant CACI Premier Technology, Inc.’s First Set of
                          Interrogatories

                17        Excerpts of Deposition of Salah Hasan Nsaif Jasim Al-Ejaili
Case 1:08-cv-00827-LMB-JFA Document 1180 Filed 03/19/19 Page 2 of 3 PageID# 29628




             Exhibit                                Description

               18        The United States’ Responses to Interrogatories No. 1 and No. 2
                         of Defendant CACI Premier Technology, Inc.’s First Set of
                         Interrogatories to the United States

               19        Interrogator Notes for Salah Hasan Nsaif Jasim El-Ejaili

               20        Excerpts of Deposition of Asa’ad Hamza Hanfoosh Al-Zuba’e

               21        Plaintiff Suhail Najim Abdullah Al Shimari’s Responses to
                         Defendant CACI Premier Technology, Inc.’s First Set of
                         Interrogatories

               22        Excerpts from Deposition of CACI Interrogator A


        3.      I declare that the foregoing is true. Executed at Washington, D.C., this 19th day

  of March, 2019.


                                             /s/ John F. O’Connor
                                             John F. O’Connor




                                                2
Case 1:08-cv-00827-LMB-JFA Document 1180 Filed 03/19/19 Page 3 of 3 PageID# 29629



                                 CERTIFICATE OF SERVICE

          I hereby certify that on the 19th day of March, 2019, I will electronically file the
  foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
  of such filing (NEF) to the following counsel. A copy of the version of this Declaration that is
  filed under seal also will be sent by email on the same date to the below-listed counsel:


                                      John Kenneth Zwerling
                                      The Law Offices of John Kenneth Zwerling, P.C.
                                      114 North Alfred Street
                                      Alexandria, Virginia 22314
                                      jz@zwerling.com

                                      Lauren A. Wetzler
                                      United States Attorney Office
                                      2100 Jamieson Avenue
                                      Alexandria, Virginia 22314
                                      lauren.wetzler@usdoj.gov



                                              /s/ John F. O’Connor
                                              John F. O’Connor
                                              Virginia Bar No. 93004
                                              Attorney for Defendant CACI Premier Technology,
                                                  Inc.
                                              STEPTOE & JOHNSON LLP
                                              1330 Connecticut Avenue, N.W.
                                              Washington, D.C. 20036
                                              (202) 429-3000 – telephone
                                              (202) 429-3902 – facsimile
                                              joconnor@steptoe.com
